Larry James Treakle v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-278-CR





LARRY JAMES TREAKLE	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 297
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT
 



------------

On June 2, 2004, Appellant filed a notice of appeal in this case as well as a motion for new trial.  On July 6, 2004, the trial court granted Appellant’s motion for new trial.  As Appellant points out in his unopposed motion to dismiss the appeal, the appeal is now moot.
(footnote: 2)  Because the appeal has become moot, we suspend the requirement that Appellant must personally sign the motion to dismiss.
(footnote: 3)  We grant Appellant’s motion to dismiss and dismiss the appeal.
(footnote: 4)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)

DELIVERED:  August 19, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 21.9 (providing that granting motion for new trial restores case to its position before former trial).


3:See
 
Tex. R. App. P.
 42.2(a).


4:See 
Tex. R. App. P.
 43.2(f).